In an action to recover damages for personal injuries, etc., arising from negligence, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered March 26, 1991, which, upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
*240Ordered that the judgment is affirmed, with costs.
The plaintiff, by failing to object to the verdict as inconsistent before the jury was discharged, did not preserve that argument for appellate review (see, Barone v City of Mount Vernon, 170 AD2d 557). In any event, the verdict was not inconsistent (see, Barry v Manglass, 55 NY2d 803). Further, the verdict was not against the weight of the evidence, and the court did not improvidently exercise its discretion in denying a motion to set it aside (see, Rubin v Pecoraro, 141 AD2d 525; Nicastro v Park, 113 AD2d 129).
We have examined the plaintiffs’ remaining arguments and find them either without merit, unpreserved for appellate review, or academic. Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.